United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-4115
                                    ___________

City of Hastings,                        *
                                         *
      Plaintiff - Appellant,             *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
River Falls Golf Club,                   *
                                         *      [UNPUBLISHED]
      Defendant - Appellee.              *
                                    ___________

                               Submitted: June 16, 1999

                                   Filed: July 26, 1999
                                    ___________

Before LOKEN and MAGILL, Circuit Judges, and JONES,* District Judge.
                            ___________

PER CURIAM.

       In October 1996, a Minnesota resident headed home after a round of golf and
some drinks at the River Falls Golf Club in western Wisconsin, near the Minnesota
border. After entering Minnesota, the golfer’s car crossed the median and struck the
car of a Wisconsin resident employed by the City of Hastings, Minnesota. The City
employee died, and the City paid his widow $875,000 in underinsured motorist
benefits, taking an assignment of her claims against the Golf Club. The City then sued


      *
        The HONORABLE JOHN B. JONES, United States District Judge for the
District of South Dakota, sitting by designation.
the Golf Club in a Minnesota state court, alleging that it negligently served alcoholic
beverages to an obviously intoxicated golfer. The Golf Club removed the diversity
action. The district court,1 applying Wisconsin law, dismissed the complaint. The City
appeals. Its appeal turns on a choice of law issue.

       Under Wisconsin law, a liquor vendor is immune from civil liability unless liquor
was served to a minor. See Wis. Stat. § 125.035(2). In Blamey v. Brown, 270 N.W.2d
884 (Minn. 1978), cert. denied, 444 U.S. 1070 (1980), the Minnesota Supreme Court
held a Wisconsin liquor vendor liable for negligence when an intoxicated Minnesotan
purchased liquor in Wisconsin and caused an auto accident in Minnesota. Blamey has
been questioned in more recent Minnesota cases, and Wisconsin courts may refuse to
enforce Minnesota judgments under Blamey. See Hennes v. Loch Ness Bar, 344
N.W.2d 205 (Wis. Ct. App. 1983). But the district court concluded that “no Minnesota
court has questioned Blamey’s broad holding” that Minnesota law permits a common
law negligence action against an out-of-state liquor vendor. In deciding whether to
apply Wisconsin law or this aspect of Minnesota law, the district court applied the five-
factor test that Minnesota courts use to resolve a choice of law issue when the law at
issue is substantive. See Milkovich v. Saari, 203 N.W.2d 408, 412 (Minn. 1973). On
appeal, the City reviews the five factors and urges a contrary result. After careful
review of the record, we affirm for the reasons stated in the district court’s thorough
Order dated November 6, 1998. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.


      1
        The HONORABLE HARRY H. MacLAUGHLIN, United States District Judge
for the District of Minnesota.

                                          -2-